Fourth Court of Appeals
                                San Antonio, Texas
                                     February 14, 2020

                                   No. 04-19-00718-CV

                                 VR PARTNERS I, L.P.,
                                      Appellant

                                             v.

                 MIDTEX OIL, L.P. and Juniper Ventures of Texas, LLC,
                                    Appellees

               From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 19-0448-CV-C
                          Honorable William Old, Judge Presiding


                                      ORDER
       The Appellant’s Motion for Extension of Time to File Reply Brief is hereby GRANTED.
Time is extended until March 11, 2020.

      It is so ORDERED on February 14, 2020.

                                                                PER CURIAM


      ATTESTED TO: _______________________
                   MICHAEL A. CRUZ
                   CLERK OF COURT